DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 22 is objected to because of the following informalities: the claim depends on itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 20-23 are rejected under 35 U.S.C. 102 as being anticipated by International Publ. No. WO2013/076710 to Alshdaifat et al. (“WO6710” hereinafter), which was provided by the applicant in the IDS filed August 13, 2020.  Referring to claim 1, WO6710 discloses a display device comprising: a panel support portion (Figs. 1-3 and 4A-4C) comprising a first support portion (left-L), a second support portion (center-C), and a third support portion (right-R); a first hinge portion (30/33) connecting the first support portion (L) and the second support portion (C); a second hinge portion (39/42) connecting the second support portion (C) and the third support portion (R); a flexible display panel (20) disposed on the panel support portion; and a hinge controller (40/50) controlling each of the first hinge portion (30/33) and the second hinge portion (39/42) to be rotatable or unrotatable based on a first angle between the second support 

portion (C) and the first support portion (L) and a second angle between the second support portion (C) and the third support portion (R).  See Figs. 5 and 7A-7C, as well as pg. 8, l. 20 through pg. 9, l. 11).
Referring to claim 2, WO6710 discloses the device as claimed, wherein the first hinge portion (30/33) comprises: a first coupling portion (30) connected to a first connection portion (gear 29) of the first support portion (R) and a first connection portion (gear 34) of the second support portion (C); and a second coupling portion (33) connected to a second connection portion (plate 18) of the first support portion (R) and a second connection portion (gear 32) of the second support portion (C).  Figs. 2 and 3.
Referring to claim 3, WO6710 discloses the device as claimed, wherein the second hinge portion (39/42) comprises: a plurality of third coupling portions (teeth 35) connected to a third connection portion (gear 36) of the second support portion (C) and a first connection portion (38) of the third support portion (L); and a plurality of fourth coupling portions (belt grooves 35) connected to a fourth connection portion (36) of the second support portion (C) and a second connection portion (39) of the third support portion (L).  Figs. 2 and 3.


Referring to claim 20, WO6710 discloses a display device (Figs. 4A-4C) comprising: a panel support portion comprising n number of support portions (under 21, 22, 23), n being a natural number greater than 2; n-1 number of hinge portions connecting adjacent ones of the support portions; a flexible display panel (20) disposed on the panel support portion; and a hinge controller (40/50) controlling the n-1 number of hinge portions to be rotatable or unrotatable based on an angle between adjacent ones of the support portions (see Figs. 5 and 7A-7C, as well as pg. 8, l. 20 through pg. 9, l. 11).
Referring to claim 21, WO6710 discloses the device as claimed, wherein the hinge controller (40/50) is connected to each of the first hinge portion (30/33) and the second hinge portion (39/42).  See Figs. 7A-7C.
 Referring to claim 22, as best understood by the Examiner, WO6710 discloses the device as claimed, wherein the hinge controller (40/50) is directly connected to each of the first hinge portion and the second hinge portion.  See Figs. 7A-7C.
Referring to claim 23, WO6710 discloses the device as claimed, wherein the hinge controller (40/50) extends from the first support portion (right) to the third 


support portion (left) and is connected to each of the first hinge portion (30/33) and the second hinge portion (39/42).  See Figs. 7A-7C.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO6710 in view of U.S. Pat. Appl. Publ. No. US2011/0216064 to Dahl et al. ("Dahl" hereinafter). Referring to claims 15 and 24, WO0671 discloses the device as substantially claimed, including the first angle (i.e., between display panels 21 and 22) is in a range from about zero degree to about 180 degrees (see Figs. 7A-7C), but does not expressly teach the second angle (i.e., between display panels 21 and 23) is in a range from about zero degree to about 360 degrees. 



Dahl discloses a multi-panel electronic device (see Figs. 30 and 31) having first and second hinge mechanisms, wherein a first hinge mechanism (i.e., between segments 3002 and 3004 of Fig. 30) provides an angle in a range from 
about zero degree to about 180 degrees, and a second hinge mechanism (i.e., between segments 3004 and 3006 of Fig. 31) provides an angle range from about zero degree to about 360 degrees.
All of the component parts are known in the combined references. The only difference is the combination of the "old elements" into a single device.  Thus, it would have been obvious to one having ordinary skill in the art of display devices, before the effective filing date of the claimed invention, to provide the display device of WO6710 with first and second hinge mechanisms, wherein the angle of the second hinge mechanism is in a range from about zero degree to about 360 degrees, as taught by Dahl, as this would be able to increase the viewer functionality of the device, thereby providing improved computing and ergonomic functionality for the device.  See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).
Referring to claims 16-19, WO6710 in view of Dahl implicitly disclose the device as claimed.

Allowable Subject Matter
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: regarding claim 4, the specific limitations of "the hinge controller comprises: a first hinge controller connected to the first coupling portion and the plurality of third coupling portions; and a second hinge controller connected to the second coupling portion and the plurality of fourth coupling portions," in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.  Clams 5-14 depend, either directly or indirectly, from claim 4 and are therefore allowable for at least the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
March 8, 2021